DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  08/14/2019 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision).
As to independent  claim 1, Parsons discloses a method for processing images (real-time automated aerial refueling using stereo vision – see abstract) comprising: receiving, at a programmable circuit (computer vision algorithm – see abstract), at least one image (stereo camera system – see abstract); and adjusting the at least one image (speckle filter that applied to a disparity map – see section 4.2, [p][002]), by the programmable circuit, to provide at least one adjusted image (see section 4.2, [p][002]), wherein adjusting the at least one image comprises applying: a local adaptive histogram equalization filter; a global gamma correction filter; and a local contrast filter (note that by removing outliers the contrast of the disparity map is improved – see section 4.4, table 1).

 	As to claim 2, Parsons teaches the method, wherein the programmable circuit is configured to execute a plurality of program instructions in a parallel pipelined process (real  time  position  estimation  pipeline  starts  with  the  disparity  calculation – see section 4.2, [p][002] and section 4.3, [p][001]), wherein adjusting the at least one image comprises applying at least one of the local adaptive histogram equalization filter, the global gamma correction filter, or the local contrast filter by the parallel pipelined process (see section 4.2, [p][002] and section 4.3, [p][001]).

	As to claim 9, Parsons teaches the method, wherein the at least one image comprises an image pair, wherein the image pair comprises: a first image captured by a first camera (Ia – see section 4.2, [p][001]); and a second image captured by a second 

 	As to independent claim 10, this claims differs from claim 1 only in that claim 1 is method whereas claim 10 is aerial refueling aircraft and the additional limitations a display; a programmable circuit configured to provide image data to the display, wherein the programmable circuit carries out operations are additional recited.  Parsons discloses an aerial refueling aircraft (Aerial Refueling (AAR) of Unammed Aerial Vehicles – see abstract), comprising: a display (see Fig. 4); a programmable circuit (computer vision system – see section 4.1, [p][001]) configured to provide image data to the display, wherein the programmable circuit carries out operations (see section 4 - for  a description of the system that carries out the method).

 	Claim 13 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the aerial refueling aircraft claimed in claim 13.  
	  As to independent claim 18, this claims differs from claim 1 only in that claim 1 is method whereas claim 10 is image processing device and the additional limitations a programmable circuit that is reprogrammed based on selected circuit data so as to construct a circuit configured to provide image processing on at least one image is  additional recited. Parsons discloses an aerial refueling aircraft (Aerial Refueling (AAR) of Unammed Aerial Vehicles – see abstract), comprising:  a programmable circuit 

 	Claim 19 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is image processing device claim for the aerial refueling aircraft claimed in claim 19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision) as applied to claims 1, 10 and 18 above further in view of Mathew (Pub No.: 2011/0052059).
	As to claim 3, Parsons does not teach the method, wherein the parallel pipelined process comprises: during a histogram processing block, determining a clipped histogram corresponding to a given tile of a plurality of tiles of the at least one image; and during an accumulation block, determining a cumulative sum based on the clipped histogram.
 	Mathew discloses wherein the parallel pipelined process (instructions to implement a process for generating an image histogram by using parallel processing – 
 	Parsons and Mathew are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Mathews" into "Parsons", in order to  generate a histogram of pixel values from image data using methods which are particularly suited for parallel processing (see [p][001]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the aerial refueling aircraft claimed in claim 14.  
 	Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is image processing device claim for the aerial refueling aircraft claimed in claim 20.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision) as applied to claim 1 above in view of YOKONO (Pub No.: 20150178564).
 	As to claim 4, Parsons does not teach the method, wherein applying the local contrast filter comprises initially applying a rectangular convolution kernel along a first axis of the at least one image and subsequently applying the rectangular convolution kernel along a second axis of the at least one image, wherein the first axis and the second axis are perpendicular
 	YOKONO discloses the method, wherein applying the local contrast filter comprises initially applying a rectangular convolution kernel along a first axis of the at least one image (see Fig. 4A and [p][0138]) and subsequently applying the rectangular convolution kernel along a second axis of the at least one image (see [p][0230] – where vertical and horizontal rectangular filters are used to generate an integral image), wherein the first axis and the second axis are perpendicular (since the directions are vertical and horizontal, they are perpendicular – see [p][0230]).
 	Parsons and YOKONO are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "YOKONO" into " Parsons", in order to determine a position of a specific object based on the feature amount extracted by the feature amount extraction unit (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision) as applied to claim 1 above in view of  Reza et al (NPL titled: Realization of the Contrast Limited Adaptive Histogram Equalization (CLAHE) for Real-Time Image Enhancement) further in view of  Chang et al (NPL titled: Automatic Contrast-Limited Adaptive Histogram Equalization With Dual Gamma Correction). 
	As to claim 6,  Parsons does not teach the method wherein applying the local adaptive histogram equalization filter comprises: partitioning the at least one image into a plurality of image tiles; performing a contrast-limited histogram equalization on each image tile; performing a bilinear interpolation for nearest neighbor tiles' contrast-limited histogram equalizations for each image pixel location; and using the bilinearly interpolated contrast-limited histogram equalization at each pixel location to remap an intensity value of the pixel at that location.
 	Reza discloses method for enhancing a digital image wherein applying the local adaptive histogram equalization filter comprises: partitioning the at least one image into a plurality of image tiles (image is divided into non-overlapping regions – see section 2, [p][001]); performing a contrast-limited histogram equalization on each image tile (see section 2, [p][002]); Reza teaches performing a bilinear interpolation  for nearest neighbor tiles (see section 1, [p][002]) 

 	Note the discussion above, the combination of Parsons and Reza as a whole does not teach that the bilinear interpolation was done on contrast-limited histogram equalizations for each image pixel location; and using the bilinearly interpolated contrast-limited histogram equalization at each pixel location to remap an intensity value of the pixel at that location . 
   	Chang discloses the bilinear interpolation was done on contrast-limited histogram equalizations for each image pixel location (see section II, [p][001]); and using the bilinearly interpolated contrast-limited histogram equalization at each pixel location to remap an intensity value of the pixel at that location (note that a remapping function is also included – see section II, [p][001]).
 	Parsons, Chang and Reza are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Chang" into "Parsons" as modified by “Reza”, in order to perform dual gamma correction to enhance the luminance, especially in dark regions while reducing over-enhancement artifact (see abstract).  Such a modification is the result of combining prior art elements according to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision) as applied to claim 1 above in view of Sun et al (NPL titled: Pigeon-inspired optimization and lateral inhibition for image matching of autonomous aerial refueling).
 	As to claim 7, Parsons does not teach the method wherein adjusting the at least one image further comprises applying at least one of: a shot noise filter; or a sharpening filter.
 	Sun discloses an aerial fueling method which includes the method wherein adjusting the at least one image further comprises applying at least one of: a shot noise filter; or a sharpening filter (enhances the edges of the image – see abstract).
 	Parsons and Sun are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Sun" into " Parsons ", in order to pre-process the image to enhance the edges and contrast of images (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision)  ).
 	As to claim 8, Parsons teaches the method, further comprising: outputting the at least one adjusted image among a series of image frames, wherein the series of image frames are output at a frame rate of at least 59.94 frames per second or a frame rate suitable for high-definition video.
 	Xu discloses an aerial fueling method outputting the at least one adjusted image among a series of image frames, wherein the series of image frames are output at a frame rate of at least 59.94 frames per second or a frame rate suitable for high-definition video (see page 1195, section Hardware configuration, subsection – Aerial refueling platform, [p][002] – where images are captures at 164 fps).
 	Parsons and Xu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Xu" into "Parsons", in order to use a series of vision algorithms to measure the relative pose between the receiver UAV and the tanker-UAV (see page 1195, section Aerial refueling platform, [p][002]) .  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
	
	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is method claim for the aerial refueling aircraft claimed in claim 15.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision) as applied to 10 in view of Benjamin et al (Pub No.: 20060238441).
 	As to claim 11, Parsons teaches the aerial refueling, further comprising: at least one refueling boom (see Fig 1); at least one camera (stereo camera – see 
interface); however, Parsons does not expressly disclose wherein the at least one camera is configured to provide the at least one image of the at least one refueling boom and a second aircraft , wherein the operator control interface is configured to cause at least one movement of the at least one refueling boom with respect to a fuel receptacle of the second aircraft.
 	Benjamin discloses wherein the at least one camera is configured to provide the at least one image of the at least one refueling boom and a second aircraft (24 – see Fig 6), wherein the operator control interface (housing, 35 – see Fig 2) is configured to cause at least one movement of the at least one refueling boom with respect to a fuel receptacle of the second aircraft (note that the apparatus for refueling includes an arm that include joint that is movable – see [p][0022]).
 	Parsons and Benjamin are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of " Benjamin" into "Parsons", in order to collecting an image of the object and providing the image to a user on a pair of independent visual displays located on-board the fueling vehicle and adapted for viewing by the user so that the images are perceived by the user as a three-.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al (NPL titled: Real-Time Automated Aerial Refueling Using Stereo Vision).
  	As to claim 12, Parsons does not expressly disclose the aerial refueling aircraft, wherein applying the local contrast filter comprises applying a rectangular convolution kernel to a plurality of 3x9 and 9x3 pixel regions of the at least one image.
 	It would have been obvious for one of ordinary skill in the art applying a rectangular convolution kernel to a plurality of 3x9 and 9x3 pixel regions of the at least one image to filter the image, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)). Furthermore, Applicant has not shown that choosing such filers sizes has solved a particular problem or is novel. 

 	
Allowable Subject Matter
Claims 5 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the cited reference teaches: wherein 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US Patent No.: 7840066) discloses a method of enhancing a digital image by gray-level grouping.
Thompson (US Patent No.: 9418408) discloses dynamic range optimization. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        February 10, 2021